Citation Nr: 0827456	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-39 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The most recent correspondence to the veteran was returned as 
undeliverable, with no forwarding address from the 
postmaster.  But as the Court held in Saylock v. Derwinski, 3 
Vet. App. 294, 395 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant at his or 
her most recent address of record.  38 C.F.R. 3.1(q) (2007).  
The presumption of administrative regularity does not 
diminish the claimant's responsibility to keep VA informed of 
changes of address.  If he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


FINDINGS OF FACT

1.  There is no competent medical evidence indicating the 
veteran has a current diagnosis of PTSD in accordance with 
the applicable VA regulation, and there are no corroborated 
stressors.

2.  The veteran's alcoholism cannot be secondarily service 
connected to his PTSD, even if shown to be proximately due 
to, the result of, or chronically aggravated by it, as his 
underlying claim for service connection for PTSD is being 
denied, so no means of etiologically linking the alcoholism 
to service-connected disability.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§  3.303, 3.304(f) (2007).

2.  Service connection for alcoholism, as secondary to PTSD, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§  3.303, 3.304(f), 
3.310 (a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The duty to notify was accomplished by way of a VCAA letter 
from the RO to the veteran dated in August 2004, which was 
notably prior to the AOJ's initial January 2005 rating 
decision.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  A more recent March 2006 
letter further advised the veteran that a downstream 
disability rating and an effective date will be assigned if 
service connection is granted.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VCAA notice provided by VA was clear and pertinent to his 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  So, overall, he was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  There is no 
allegation or evidence that the timing error affected the 
essential fairness of the adjudication of the claim.  



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim which is 
obtainable, and therefore appellate review may proceed 
without prejudice to the appellant.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the veteran's service medical 
records (SMRs), available service personnel records (SPRs), 
VA treatment records, and arranged for a VA psychiatric 
examination.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain any identified medical 
records and SPRs.  And the veteran and his representative 
have submitted numerous personal and lay statements.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Board finds that the standards of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have simply not been met.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Here, 
there is no competent evidence that the veteran is currently 
diagnosed with PTSD.  VA is not required to schedule another 
examination for a medical nexus opinion based solely on his 
and his representative's lay statements, especially in the 
absence of this required diagnosis.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  And importantly, a VA 
examination was conducted in November 2004, so relatively 
recently.  Id.  

The November 2004 VA examiner suggested the veteran should be 
reexamined if he was able to achieve a "substantial period 
of sobriety, for instance several months, and reduced his 
caffeine to an acceptable level."  But there is no 
indication he has met these prerequisites for another 
examination.  And there is no conflicting medical evidence on 
record suggesting that he has since been diagnosed with PTSD, 
which might also raise the need for another VA examination.  

There is equally no justification for granting the veteran's 
request, asserted in his August 2008 representative's 
informal hearing presentation, for a VA examination and 
opinion on whether the veteran's alcoholism is secondary to 
his PTSD.  As the Board is denying service connection for the 
underlying condition of PTSD, there is simply no means of 
linking the alcoholism to the veteran's military service by 
way of his PTSD.  38 C.F.R. § 3.310.  It follows that no 
further notice or assistance is required to fulfill VA's duty 
to assist the veteran in the development of his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  The Merits of the Claims

The veteran asserts that he currently suffers PTSD as a 
result of several stressful events he experienced while 
serving in Vietnam during the Vietnam War, including:  (1) 
realizing he was holding a handful of intestines, while 
pulling wounded persons out of a chopper on one occasion, as 
part of working as a security guard at the hospital; (2) 
witnessing two fellow military policemen (MPs) blown up in 
front of him, while serving as an escort for a convoy to 
Hamburger Hill; (3) his jeep was riddled with seven bullets 
from friendly fire, while patrolling Highway 1 in Phu Loc, 
Vietnam, as part of his MP duties; and (4) he slowly watched 
his friend (whose name he cannot remember), a Vietnamese 
village chief, bleed to death over the course of three days, 
after witnessing the aftermath of the Viet Cong cutting off 
his friend's penis and sticking it his mouth, which also 
occurred while he was an MP in Phu Loc, Vietnam.  See his 
March 2005 notice of disagreement (NOD) and August 2004 
stressor statements.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (2007) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which, as mentioned, simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard, in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard 
(e.g., whether a person's exposure to a traumatic event and 
response involved intense fear, helplessness, or horror).  
Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

On review, the Board finds that the veteran's PTSD claim must 
be denied.  In this regard, his claims file does not contain 
medical evidence diagnosing PTSD in accordance with VA 
regulation.  38 C.F.R. § 3.304(f).  As mentioned, the first 
and perhaps most fundamental requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  It is 
acknowledged that the veteran's recent August 2004 VA 
treatment record diagnoses him with active alcohol dependence 
with secondary dysnomia, but there is nothing in his VA 
treatment records noting a diagnosis specifically of PTSD.  



The November 2004 VA examination also failed to diagnose the 
veteran with PTSD, specifically stating instead that he did 
not satisfy all of the criteria for this diagnosis, despite 
having some relevant symptoms.  Instead, his psychiatric 
symptoms were attributed to a diagnosis involving active 
alcohol dependence.  Thus, these records provide highly 
probative evidence against his claim that he has PTSD, much 
less the result of a stressful incident involving his 
military service.

In sum, there is no competent medical evidence of record 
reflecting a diagnosis of PTSD in accordance with VA 
regulation.  Absent medical evidence of a current disability, 
service connection cannot be granted for PTSD.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).  Simply stated, 
the post-service medical records outweigh the veteran's 
unsubstantiated lay assertions regarding a current PTSD 
disability.

Given the finding of no current disability, it is not 
necessary to discuss in detail whether the veteran 
participated in combat or whether there is credible 
supporting evidence of an in-service stressor.  In any event, 
the Board notes that there is no evidence he has ever 
suffered a confirmed stressor in service.  

While the veteran strongly asserts he has PTSD in his 
personal statements, as a layman not trained or educated in 
medicine, he is not competent to offer a probative opinion as 
to whether he currently has PTSD (according to DSM-IV).  Even 
if there was evidence of a PTSD diagnosis, he also is not 
competent to link any PTSD diagnosis to his military service, 
as this, too, requires medical expertise.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

As an alternative theory of entitlement, the veteran has 
asserted through his representative, in the August 2008 
informal hearing presentation, that his diagnosed alcoholism 
may be secondary to his PTSD.  Disability that is proximately 
due to, the result of, or chronically aggravated by a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  
38 C.F.R. § 3.310(a) and (b) (2007).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 
(1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).  But 
as is apparent, an underlying disease or injury must first be 
service connected for the veteran to claim secondary service 
connection.  38 C.F.R. 3.310.  

The Federal Circuit Court has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
non-willful misconduct, service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 105(a) (2007).  However, the 
Federal Circuit Court indicated that veterans could only 
recover if they can "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  An award of 
compensation on such a basis would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Id.

Most significantly, here, the Board is denying service 
connection for the underlying condition of PTSD.  And without 
service connection for the underlying condition, there is 
simply no basis for the veteran to claim secondary service 
connection for alcoholism.  38 C.F.R. § 3.310.  Indeed, there 
is no competent evidence of record that he has any service-
connected disability that includes alcohol abuse as one of 
its attendant symptoms.  See Allen, 237 F.3d 1368.  
Accordingly, the preponderance of the evidence is against his 
underlying claim for service connection for PTSD, as well as 
against his alternative theory for alcoholism on a secondary 
basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


